UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21779 JOHN HANCOCK FUNDS II (Exact name of registrant as specified in charter) , BOSTON, MA 02210-2805 (Address of principal executive offices) (Zip code) MICHAEL J. LEARY, , BOSTON, MA 02210-2805 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 663-4490 Date of fiscal year end: 7/31 Date of reporting period: 1/31/11 ITEM 1. REPORTS TO STOCKHOLDERS. The Registrant prepared four semiannual reports to shareholders for the period ended January 31, 2011. The first report applies to the Technical Opportunities Fund, the second report applies to the Global High Yield Fund, the third report applies to the Multi-Sector Bond Fund and the fourth report applies to the Currency Strategies Fund. A look at performance For the period ended January 31, 2011 Average annual total returns (%) Cumulative total returns (%) with maximum sales charge (POP) with maximum sales charge (POP) Since Since 1-year 5-year 10-year inception 1 6-months 1-year 5-year 10-year inception 1 Class A 5.30   4.93 9.06 5.30   7.50 Class I 2 11.34   9.04 15.17 11.34   13.90 Class NAV 2 11.43   9.17 15.25 11.43   14.10 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charges on Class A shares of 5.00%. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The waivers and expense limitations are contractual for Class A. The net expenses equal the gross expenses and are as follows: Class A  1.93%, Class I  1.45% and Class NAV  1.39%. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For current to the most recent month-end performance data, please call 18002255291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. The Funds performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. 1 From 8-3-09. 2 For certain types of investors, as described in the Funds Class I and Class NAV shares prospectuses. 6 Technical Opportunities Fund | Semiannual report Period Without With maximum beginning sales charge sales charge Index Class I 2 8-3-09 $11,390 $11,390 $13,057 Class NAV 2 8-3-09 $11,410 $11,410 $13,057 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class I and Class NAV shares, respectively, as of 1-31-11. MSCI All Country World Index (gross of foreign withholding tax on dividends) is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed and emerging markets. It is not possible to invest directly in an index. Index figures do not reflect expenses, which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 No contingent deferred sales charges applicable. Semiannual report | Technical Opportunities Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ■ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on August 1, 2010 with the same investment held until January 31, 2011. Account value Ending value Expenses paid during on 8-1-10 on 1-31-11 period ended 1-31-11 1 Class A $1,000.00 $1,148.10 $10.29 Class I 1,000.00 1,151.70 7.92 Class NAV 1,000.00 1,152.50 7.43 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at January 31, 2011, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 Technical Opportunities Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on August 1, 2010, with the same investment held until January 31, 2011. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 8-1-10 on 1-31-11 period ended 1-31-11 1 Class A $1,000.00 $1,015.60 $9.65 Class I 1,000.00 1,017.80 7.43 Class NAV 1,000.00 1,018.30 6.97 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 1.90%, 1.46% and 1.38% for Class A, Class I and Class NAV shares, respectively, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Semiannual report | Technical Opportunities Fund 9 Portfolio summary Top 10 Holdings 1 Apple, Inc. 6.0% Agrium, Inc. 2.9% Amazon.com, Inc. 5.5% Massey Energy Company 2.8% The Mosaic Company 3.9% Research In Motion, Ltd. 2.6% Ford Motor Company 3.7% Walter Energy, Inc. 2.0% EMC Corp. 3.6% Cliffs Natural Resources, Inc. 2.0% Sector Composition Information Technology 27% Consumer Staples 4% Consumer Discretionary 21% Financials 1% Materials 17% Telecommunication Services 1% Industrials 11% Health Care 1% Energy 5% Short-Term Investments & Other 12% Country Composition 2, 4 United States 66% Singapore 1% Canada 9% Austria 1% China 4% Netherlands 1% South Africa 2% Sweden 1% Brazil 1% Hong Kong 1% Australia 1% Short-Term Investments & Other 12% 1 As a percentage of net assets on 1-31-11. Cash and cash equivalents are not included in Top 10 Holdings. 2 As a percentage of net assets on 1-31-11. 3 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 4 International investing involves special risks such as political, economic and currency risks and differences in accounting standards and financial reporting. These risks are more significant in emerging markets. 10 Technical Opportunities Fund | Semiannual report Funds investments As of 1-31-11 (unaudited) Shares Value Common Stocks 88.46% (Cost $520,314,841) Consumer Discretionary 20.87% Automobiles 3.71% Ford Motor Company (I)(L) 1,549,300 24,711,335 Hotels, Restaurants & Leisure 4.58% Ctrip.com International, Ltd., ADR (I)(L) 120,300 4,951,548 Las Vegas Sands Corp. (I) 148,400 6,899,116 Starwood Hotels & Resorts Worldwide, Inc. (L) 112,600 6,640,022 Wendys/Arbys Group, Inc., Class A 1,088,011 5,255,093 Wynn Resorts, Ltd. 58,600 6,816,938 Internet & Catalog Retail 5.50% Amazon.com, Inc. (I) 216,200 36,676,167 Media 3.42% Naspers, Ltd., SADR (I) 145,090 7,570,473 Sirius XM Radio, Inc. (I)(L) 5,264,400 8,502,006 The Walt Disney Company 173,600 6,747,832 Textiles, Apparel & Luxury Goods 3.66% Lululemon Athletica, Inc. (I)(L) 186,400 12,801,952 Under Armour, Inc., Class A (I)(L) 117,349 7,024,511 XTEP International Holdings (I) 6,884,000 4,542,648 Consumer Staples 3.52% Beverages 0.48% Hansen Natural Corp. (I) 56,600 3,205,824 Food & Staples Retailing 0.56% X5 Retail Group NV, GDR (I) 87,720 3,715,819 Food Products 2.48% Golden Agri-Resources, Ltd. 10,749,000 5,995,317 Green Mountain Coffee Roasters, Inc. (I)(L) 314,300 10,554,194 Energy 5.25% Oil, Gas & Consumable Fuels 5.25% Denbury Resources, Inc. (I) 298,100 6,066,335 Massey Energy Company 292,500 18,386,550 OGX Petroleo e Gas Participacoes SA (I) 485,900 5,016,551 Paladin Resources, Ltd. (I) 1,129,170 5,544,933 See notes to financial statements Semiannual report | Technical Opportunities Fund 11 Shares Value Financials 1.20% Commercial Banks 0.72% Banco Bradesco SA, ADR (L) 254,900 4,822,708 Real Estate Management & Development 0.48% Wheelock and Company, Ltd. 789,000 3,175,768 Health Care 0.60% Biotechnology 0.60% NPS Pharmaceuticals, Inc. (I) 400,600 4,008,003 Industrials 10.67% Aerospace & Defense 3.41% BE Aerospace, Inc. (I)(L) 174,368 6,746,298 Cubic Corp. 200,322 9,765,698 Triumph Group, Inc. (L) 65,250 6,265,958 Airlines 1.73% US Airways Group, Inc. (I)(L) 1,160,260 11,509,779 Electrical Equipment 0.77% Zumtobel AG 175,870 5,159,742 Machinery 4.76% Deere & Company 76,500 6,953,850 Joy Global, Inc. 135,700 11,830,326 Pall Corp. 170,100 9,425,241 SKF AB, B Shares 123,180 3,531,716 Information Technology 28.12% Communications Equipment 3.96% AAC Acoustic Technologies Holdings, Inc. 1,154,000 3,157,135 F5 Networks, Inc. (I) 42,800 4,638,664 Harmonic, Inc. (I) 132,800 1,138,096 Research In Motion, Ltd. (I) 295,400 17,461,094 Computers & Peripherals 10.66% Apple, Inc. (I) 118,700 40,277,283 EMC Corp. (I) 973,300 24,225,437 SanDisk Corp. (I) 144,500 6,555,965 Internet Software & Services 4.27% Akamai Technologies, Inc. (I)(L) 141,700 6,846,944 Baidu, Inc., SADR (I) 63,800 6,930,594 eBay, Inc. (I) 259,200 7,869,312 Teradata Corp. (I) 158,190 6,800,588 IT Services 0.27% Cardtronics, Inc. (I) 107,200 1,832,048 Semiconductors & Semiconductor Equipment 3.96% ANADIGICS, Inc. (I)(L) 638,900 4,363,687 Broadcom Corp., Class A 106,200 4,788,558 OmniVision Technologies, Inc. (I)(L) 319,300 8,247,519 Skyworks Solutions, Inc. (I)(L) 118,700 3,771,099 TriQuint Semiconductor, Inc. (I)(L) 395,800 5,208,728 12 Technical Opportunities Fund | Semiannual report See notes to financial statements Shares Value Software 5.00% BMC Software, Inc. (I) 201,800 $9,625,860 Citrix Systems, Inc. (I) 73,100 4,618,458 Longtop Financial Technologies, Ltd. (I)(L) 195,600 6,435,240 Red Hat, Inc. (I) 12,955 535,301 Salesforce.com, Inc. (I) 36,800 4,752,352 Taleo Corp. (I)(L) 92,700 2,730,942 VMware, Class A (I) 54,600 4,669,392 Materials 17.17% Chemicals 6.82% Agrium, Inc. 218,200 19,286,698 The Mosaic Company 322,900 26,167,815 Metals & Mining 10.35% Agnico Eagle Mines, Ltd. (L) 148,400 10,156,496 Allegheny Technologies, Inc. 122,100 7,959,699 Cliffs Natural Resources, Inc. 154,400 13,195,024 IAMGOLD Corp. 251,200 4,777,824 Kumba Iron Ore, Ltd. 87,524 5,504,650 MacArthur Coal, Ltd. 110,017 1,379,101 Molycorp, Inc. (I)(L) 203,400 9,521,154 Romarco Minerals, Inc. (I)(L) 1,613,300 3,270,584 Walter Energy, Inc. (L) 101,800 13,261,486 Telecommunication Services 1.06% Wireless Telecommunication Services 1.06% American Tower Corp., Class A (I) 139,000 7,069,540 Securities Lending Collateral 17.04% (Cost $113,597,745) John Hancock Collateral Investment Trust, 0.2756% (W)(Y) 11,352,187 113,603,604 Par value Value Short-Term Investments 2.95% (Cost $19,700,000) Repurchase Agreement 2.95% Bank of New York Mellon Corp. Tri-Party Repurchase Agreement dated 1-31-11 at 0.220% to be repurchased at $19,700,120 on 2-1-11, collateralized by $20,014,389, Government National Mortgage Association, 4.000% to 6.000% due 9-15-39 to 1-15-41, Federal National Mortgage Association, 3.500% to 7.500% due 2-1-13 to 1-1-41, Federal Home Loan Mortgage Corp., 3.500% to 6.500% due 9-1-13 to 8-1-40 (valued at $20,094,001, including interest) $19,700,000 19,700,000 Total investments (Cost $653,612,586)  108.45% Other assets and liabilities, net (8.45%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. See notes to financial statements Semiannual report | Technical Opportunities Fund 13 Notes to Schedule of Investments ADR American Depositary Receipts GDR Global Depositary Receipts SADR Sponsored American Depositary Receipts (I) Non-income producing security. (L) All or a portion of this security is on loan as of 1-31-11. (W) Investment is an affiliate of the Fund, the adviser and/or subadviser. (Y) The rate shown is the annualized seven-day yield as of 1-31-11.  At 1-31-11, the aggregate cost of investment securities for federal income tax purposes was $659,409,701. Net unrealized appreciation aggregated $63,744,521, of which $78,035,216 related to appreciated investment securities and $14,290,695 related to depreciated investment securities. The Fund had the following country concentration as a percentage of net assets on 1-31-11: United States 66% Canada 9% China 4% South Africa 2% Brazil 1% Australia 1% Singapore 1% Austria 1% Netherlands 1% Sweden 1% Hong Kong 1% Short-Term Investments & Other 12% 14 Technical Opportunities Fund | Semiannual report See notes to financial statements F I N A N C I A LS T A T E M E N T S Financial statements Statement of assets and liabilities 1-31-11 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $520,314,841) including $110,293,604 of securities loaned (Note2) $589,850,618 Investments in affiliated issuers, at value (Cost $113,597,745) (Note2) 113,603,604 Repurchase agreements, at value (Cost $19,700,000) (Note2) 19,700,000 Total investments, at value (Cost $653,612,586) Cash 63,065 Receivable for investmentssold 81,880,445 Receivable for fund sharessold 703,119 Dividends and interestreceivable 206,556 Receivable for securities lendingincome 58,788 Other assets 51,412 Totalassets Liabilities Payable for investmentspurchased 24,908,395 Payable for fund sharesrepurchased 660,130 Payable upon return of securities loaned (Note2) 113,632,985 Payable toaffiliates Accounting and legal servicesfees 7,183 Transfer agentfees 31,330 Trusteesfees 507 Other liabilities 90,766 Totalliabilities Netassets Capital paid-in $595,612,086 Accumulated net investmentloss (334,948) Accumulated net realized gain on investments, options written and foreign currencytransactions 1,956,828 Net unrealized appreciation (depreciation) on investments and translation of assets and liabilities in foreigncurrencies 69,552,345 Netassets Net asset value pershare Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no parvalue Class A ($169,466,428 ÷ 14,969,348shares) $11.32 Class I ($71,577,582 ÷ 6,285,280shares) $11.39 Class NAV ($425,742,301 ÷ 37,328,139shares) $11.41 Maximum offering price pershare Class A (net asset value per share ÷ 95%) 1 $11.92 1 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. See notes to financial statements Semiannual report | Technical Opportunities Fund 15 F I N A N C I A L S T A T E M E N T S Statement of operations For the six-month period ended 1-31-11 (unaudited) This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $4,210,092 Securitieslending 223,705 Interest 64,393 Less foreign taxeswithheld (18,218) Total investmentincome Expenses Investment management fees (Note5) 4,142,248 Distribution and service fees (Note5) 250,972 Accounting and legal services fees (Note5) 44,476 Transfer agent fees (Note5) 171,128 Trustees fees (Note5) 2,952 State registration fees (Note5) 26,980 Printing and postage (Note5) 19,591 Professionalfees 46,629 Custodianfees 61,485 Registration and filingfees 47,583 Other 6,972 Totalexpenses Less expense reductions (Note5) (6,096) Netexpenses Net investmentloss Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers 52,188,455 Investments in affiliatedissuers (12,495) Written options (Note3) 612,492 Foreign currencytransactions (908,489) Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers 35,997,352 Investments in affiliatedissuers (20,000) Translation of assets and liabilities in foreigncurrencies 10,843 Net realized and unrealizedgain Increase in net assets fromoperations 16 Technical Opportunities Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Six months ended Period 1-31-11 ended (unaudited) 7-31-10 1 Increase (decrease) in netassets Fromoperations Net investmentloss ($334,948) ($4,340,141) Net realized gain(loss) 51,879,963 (50,009,798) Change in net unrealized appreciation(depreciation) 35,988,195 33,564,150 Increase (decrease) in net assets resulting fromoperations From Fund share transactions (Note6) Totalincrease Netassets Beginning ofperiod 592,482,139  End ofperiod Accumulated net investment loss  1 Period from 8-3-09 (inception date) to 7-31-10. See notes to financial statements Semiannual report | Technical Opportunities Fund 17 Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the beginning of the period. CLASS A SHARES Periodended 1-31-11 1 7-31-10 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 3 (0.03) (0.13) Net realized and unrealized gain (loss) oninvestments 1.49 (0.01) Total from investmentoperations Net asset value, end ofperiod Total return (%) 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $169 $165 Ratios (as a percentage of average net assets): Expenses before reductions and amountsrecaptured 1.90 7 1.87 7 Expenses including reductions and amountsrecaptured 1.90 7 1.87 7 Net investmentloss (0.47) 7 (1.23) 7 Portfolio turnover (%) 181 389 1 Semiannual period from 8-1-10 to 1-31-11.Unaudited. 2 Period from 8-3-09 (inception date) to 7-31-10. 3 Based on the average daily sharesoutstanding. 4 Does not reflect the effect of sales charges, ifany. 5 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 6 Notannualized. 7 Annualized. CLASS I SHARES Periodended 1-31-11 1 7-31-10 2 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 3  4 (0.09) Net realized and unrealized gain (loss) oninvestments 1.50 (0.02) Total from investmentoperations Net asset value, end ofperiod Total return (%) 5 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $72 $79 Ratios (as a percentage of average net assets): Expenses before reductions and amountsrecaptured 1.46 7 1.52 7 Expenses including reductions and amountsrecaptured 1.46 7 1.52 7 Net investmentloss (0.02) 7 (0.89) 7 Portfolio turnover (%) 181 389 1 Semiannual period from 8-1-10 to 1-31-11.Unaudited. 2 Period from 8-3-09 (inception date) to 7-31-10. 3 Based on the average daily sharesoutstanding. 4 Less than ($0.005) pershare. 5 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 6 Notannualized. 7 Annualized. 18 Technical Opportunities Fund | Semiannual report See notes to financial statements CLASS NAV SHARES Periodended 1-31-11 1 7-31-10 2 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 3  4 (0.07) Net realized and unrealized gain (loss) oninvestments 1.51 (0.03) Total from investmentoperations Net asset value, end ofperiod Total return (%) 5 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $426 $349 Ratios (as a percentage of average net assets): Expenses before reductions and amountsrecaptured 1.38 7 1.39 7 Expenses including reductions and amountsrecaptured 1.38 7 1.39 7 Net investment income(loss) 0.04 7 (0.72) Portfolio turnover (%) 181 389 1 Semiannual period from 8-1-10 to 1-31-11.Unaudited. 2 Period from 8-3-09 (inception date) to 7-31-10. 3 Based on the average daily sharesoutstanding. 4 Less than $0.005 pershare. 5 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 6 Notannualized. 7 Annualized. See notes to financial statements Semiannual report | Technical Opportunities Fund 19 Notes to financial statements (unaudited) Note 1  Organization John Hancock Technical Opportunities Fund (the Fund) is a non-diversified series of John Hancock Funds II (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek long-term capital appreciation. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of Assets and Liabilities. Class A shares are offered to all investors. Class I shares are offered to institutions and certain investors. Class NAV shares are sold to John Hancock affiliated funds of funds. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees, printing and postage and registration fees for each class may differ. Note 2  Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
